Per Curiam :
There was ample evidence to submit to the jury of actual fraud, — that while the horse was nominally the plaintiff’s the real owner was the father, against whom the execution was issued. He was held out as the agent of his son, was in the actual possession, and very slight evidence of combination is sufficient to let in evidence of admissions by the parties against each other. There was no error in the admission'of the testimony objected to. There was no error in the parts of the charge excepted to. If the plaintiff wished more particular instruction applicable to the facts of the case, he should have asked for them.
Judgment affirmed.